                 Case 19-12378-KBO              Doc 1107        Filed 06/08/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                              Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                              Case No. 19-12378 (KBO)

                                      Debtors.                          (Jointly Administered)

                                                                        RE: Docket No. 853 & 880

                                                                        Hearing Date: June 9, 2020 at 2:30 p.m. (ET)


      NOTICE OF FILING OF FINAL REDACTED VERSION OF MOTION OF THE
      OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF AN
    ORDER GRANTING DERIVATIVE STANDING AND AUTHORITY TO PROSECUTE
          AND SETTLE CLAIMS ON BEHALF OF THE DEBTORS’ ESTATE

        PLEASE TAKE NOTICE that, on April 9, 2020, the Official Committee of Unsecured
Creditors (the “Committee”) filed the Motion of the Official Committee of Unsecured Creditors
for Entry of an Order Granting Derivative Standing and Authority to Prosecute and Settle Claims
on Behalf of the Debtors Estate [Docket No. 853] (the “Motion”). The Motion was filed under
seal.

        PLEASE TAKE FURTHER NOTICE that on April 15, 2020, pursuant to D. Del. Bankr.
L.R. 9018-1(d)(ii), the Committee filed a Proposed Redacted Document version of the Motion
[D.I. 880].

       PLEASE TAKE FURTHER NOTICE that the Committee hereby submits the final
redacted version of the Motion, a copy of which is attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the final redacted version of the Motion is
available via the Court’s ECF/CM system.



                                 [Remainder of page intentionally left blank.]




1
    The Debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
    identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
    LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
    LLC (2304); and NAMP, LLC (3693).




13503925
          Case 19-12378-KBO   Doc 1107   Filed 06/08/20    Page 2 of 2




Dated: June 8, 2020              BENESCH, FRIEDLANDER, COPLAN &
       Wilmington, Delaware           ARONOFF LLP

                                      /s/ Jennifer R. Hoover
                                 Jennifer R. Hoover (No. 5111)
                                 Kevin M. Capuzzi (No. 5462)
                                 John C. Gentile (No. 6159)
                                 222 Delaware Avenue, Suite 801
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 442-7010
                                 Facsimile: (302) 442-7012
                                 Email: jhoover@beneschlaw.com
                                         kcapuzzi@beneschlaw.com
                                         jgentile@beneschlaw.com

                                 -and-

                                 Sven T. Nylen (pro hac vice)
                                 Christopher J. Letkewicz (pro hac vice)
                                 Jacob H. Marshall (pro hac vice)
                                 71 South Wacker Drive, Suite 1600
                                 Chicago, Illinois 60606-4637
                                 Telephone: (312) 212-4949
                                 Facsimile: (312) 767-9192
                                 Email: snylen@beneschlaw.com
                                         cletkewicz@beneschlaw.com
                                         jmarshall@beneschlaw.com

                                  Counsel to the Official Committee of Unsecured
                                  Creditors




                                    2
